AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                        MED
                                                                                                                FEB - 5 2020
                                        UNITED STATES DISTRICT CO
                                          SOUTHERN DISTRICT OF CALIFORNI                              CLERK US DIS11RICT COU
                                                                                                                              ORNIA
                                                                                                   SOUTHERN OISTRICT
                                                                                                                            fl
                                                                                                                            ..EPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A                          AL-CASE-
                                   V.                                (For Offenses Committed On or After November 1, 1987)
           JOSE CARLOS DURAN-FLORES (1)
                                                                        Case Number: 3:19-CR-02659-AJB

                                                                     ZAINAB KHAN, FEDERAL DEFENDERS
                                                                     Defendant's Attorney
USM Number                         94218-098
El —
THE DEFENDANT:
 DK pleaded guilty to count(s)          ONE (1) OF THE SUPERSEDING INFORMATION

 El was found guilty on count(s)
     after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


 Title and Section / Nature of Offense                                                                                    Count
 8:1325(a)(3) - Unlawful Entry By An Alien (Felony)                                                                            Is




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 CI The defendant has been found not guilty on count(s)

      Count(s) REMAINING                                       are          dismissed on the motion of the United States.

       Assessment: $100.00 - REMITTED


 E     JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     Fine waived            El Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and. United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      FEBRUARY 4.2020
                                                                      Da    of Impositi of Sentence
                                                                                              II    1


                                                                                                     Aiff
                                                                             T. ANTHONY J. B: AGLIA
                                                                            ITED STATES DI RICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE CARLOS DURAN-FLORES (1)                                             Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-02659-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWENTY-FOUR (24) MONTHS




 O     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 El    The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT DESIGNATION TO THE WESTERN REGION TO FACILITATE FAMILY
              VISITS



 •      The defendant is remanded to the custody of the United States Marshal.

  O     The defendant must surrender to the United States Marshal for this district:
        •    at                              A.M.              on
        O    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
        0    on or before
        O    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                         RETURN

  I have executed this judgment as follows:

        Defendant delivered on                                            to


  at                                        , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     3:19-CR-02659-AJB
